Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153489 & (93)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 153489
                                                                    COA: 309987
                                                                    Oakland CC: 2011-237303-FH
  EARL CANTRELL CARRUTHERS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 29, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The defendant’s motion to
  add issues is DENIED; however, this denial is without prejudice to the defendant filing a
  motion in the circuit court, on remand as ordered by the Court of Appeals, to raise these
  new issues.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2017
         s1218
                                                                               Clerk